Citation Nr: 0003765	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-46 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mental disorder.

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.  He also served on active duty for training 
(ADT) between June 27, 1993, and July 11, 1993.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  It has not been shown that the currently-manifested 
mental disorder is causally related to service.

2.  The veteran received medical treatment immediately after 
hurting his back while on ADT in 1993, did not receive any 
additional treatment for his lower back for almost a year 
after this incident, and he thereafter suffered trauma to 
multiple areas of his body, including his lower back, during 
an inmate riot that occurred while working as a prison guard 
in July 1994, after which date a left lumbar paravertebral 
fibromyositis was diagnosed.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a mental 
disorder that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The diagnosed left lumbar paravertebral fibromyositis was 
not incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(d) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may also be granted, on a presumptive basis, if a 
cardiovascular-renal disease, such as hypertension and 
systemic lupus erythematosus, is shown to be manifested 
within one year after separation from active military 
service, even in the absence of inservice manifestation.  
See, 38 C.F.R. §§ 3.307(a) and 3.309(a) (1999).

Every claimant, however, bears the burden of submitting 
evidence that his or her claim of entitlement to service 
connection is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is plausible, 
i.e., meritorious on its own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil 
actions, more than just an allegation is required in order to 
prevail in a claim for VA benefits.  In particular, it is 
noted that the claimant (who is, generally, a veteran) needs 
to submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim for 
VA benefits is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).  This means that there must be 
evidence of a disease or injury during service, a current 
disability, and a link between the two.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
the claimant intends to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Regarding the above, it is noted that the U.S. Court of 
Appeals for Veterans Claims ("the Court," known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has said that the governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which - as well grounded - require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

First Issue
Entitlement to service connection for a mental disorder:

The veteran contends that he is entitled to be service-
connected for a mental disorder that he believes is causally 
related to service.  At an RO hearing that was conducted in 
November 1996, he acknowledged that he did not report any 
emotional problems during his 1981-1984 period of active 
military service.  He also said at that hearing that he saw a 
psychiatrist approximately in 1986 in Massachusetts, but that 
he did not remember his name and that it "would be 
difficult" to secure copies of records from that 
psychiatrist.  On further questioning, he also said, at the 
same hearing, that he was first treated or referred for 
emotional problems after a 1994 traumatic event at his place 
of employment.  See, in this regard, pages 16-17 of the 
transcript of this hearing.

A review of the evidentiary record reveals no complaints of 
any mental difficulties, or evidence of mental health 
treatment at any time during the veteran's 1981-1984 period 
of active military service, as well as the veteran's denial, 
in his report of medical history for separation of August 
1984, of ever having had, or currently having, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.  It is noted that, in that report, the 
veteran did indicate that he had had, or currently had, 
frequent trouble sleeping.  However, his psychiatric 
evaluation was negative, as noted in his report of medical 
examination of the same date.

A review of the record also reveals that, in an Applicant 
Medical Prescreening Form, DD Form 2246, that the veteran 
filled out and signed in December 1984, as part of the 
process of joining the Puerto Rico National Guard, he said 
that he had never been hospitalized, nor treated for a mental 
condition, and that he had not had any other medical problems 
or defects of any kind.  Similarly, the reports of medical 
examinations that were conducted in January 1985 and February 
1987, while the veteran was a member of the Puerto Rico 
National Guard, reveal negative psychiatric evaluations of 
the veteran, and the reports of medical history of the same 
dates reveal that the veteran denied ever having had, or 
currently having, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble of any sort.

A barely-legible July 1990 VA outpatient medical record 
reveals complaints of anxiety and insomnia, and a diagnosis 
of an adjustment disorder, with an anxious mood.

According to a July 1993 Statement of Medical Examination and 
Duty Status, DA Form 2173, the veteran hurt his inguinal area 
and back while picking up an M50 machine gun, the injury was 
incurred in the line of duty, but was not likely to result in 
a claim against the government and would only result in a 
temporary disability, and the veteran, who was not under the 
influence of alcohol or drugs, was considered "not mentally 
sound" at the time of the accident.  No statement clarifying 
this opinion of the veteran's not being "mentally sound" 
was attached to this form, and no mental disorder was 
diagnosed.

According to an April 1995 VA outpatient medical record, the 
veteran was receiving mental health treatment since July 20, 
1994, "because of multiple blunt contusions when assaulted 
by the inmates of the public jail at Rio Piedras, Puerto 
Rico."  His complaints were of insomnia, nervousness and 
nightmares, and the diagnosis was listed as a generalized 
anxiety disorder.

VA outpatient and inpatient medical records that were 
produced in August and September 1995 reveal that the 
veteran, who used to work as a prison guard for the State 
Penitentiary (the "Oso Blanco") in Rio Piedras, Puerto 
Rico, had been nervous and depressed for one year, with 
auditory hallucinations.  According to this record, the 
veteran had "feelings of rage and hatred against the people 
(inmates at the local penitentiary) who hurt him a year 
ago," during a July 1994 prison riot in which he was taken 
as a hostage, and he had been unemployed for approximately 
one year, due to these symptoms.  The record shows that the 
symptomatology was so acute at this point in time (August 
1995) that the veteran had to be hospitalized for more than 
two weeks at a VA medical facility, with the diagnoses of 
major depression, with psychotic features, post-traumatic 
stress disorder (PTSD), secondary to physical assault, and 
continuous alcohol abuse.

The evidentiary record also contains a June 1996 decision 
from the Social Security Administration (SSA), finding the 
veteran disabled, for SSA purposes, since July 20, 1994, due 
to his severe lumbar and cervical pain radiating to the 
extremities, with resulting limitation of motion, as well as 
depression and mental distress.  This document also contains 
a psychiatric review form, according to which the veteran 
suffers from a depressive syndrome, characterized by sleep 
disturbances, decreased energy, feelings of guilt, or 
worthlessness, and difficulty concentrating or thinking, as 
well as PTSD.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, as the veteran has been 
found to currently suffer from major depression and PTSD.  
However, the remaining Caluza criteria have not been met in 
the present case because there is no competent evidence of 
inservice incurrence of a mental disorder and of the 
existence of a nexus between the currently-manifested mental 
disorders and service.  To the contrary, the record is clear 
in that these disabilities are directly related to the 
traumatic events that the veteran experienced on July 20, 
1994, when he was no longer serving on active duty.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim for service connection for a mental disorder 
that is well grounded or capable of substantiation.  
Consequently, the claim for that benefit has failed, and the 
appeal must be denied.

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that, if 
obtained, would establish a well-grounded claim for service 
connection for a mental disorder.  Under these circumstances, 
VA has no further duty to assist the veteran in developing 
the matter on appeal.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
matter on appeal not well-grounded constitutes harmless 
error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Second Issue
Entitlement to service connection for a lower back 
disability:

The veteran contends that he is entitled to be service-
connected for a lower back disability that he believes is 
causally related to service.  In particular, he asserts that 
this disability had its onset when he injured his back while 
performing ADT in June 1993.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection for a lower back 
disability, as there is evidence of inservice trauma, 
competent evidence of a present disability, and lay evidence 
suggesting a possible nexus between the present disability 
and service.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

At the outset, it is noted that, not only does the veteran 
claim that his lower back problems started when he injured 
his back while on active duty in 1993, but his service 
medical records for the 1981-1984 period of active military 
service reveal no evidence of any lower back problems or 
disability.

As noted earlier, the record shows that the veteran 
complained of hurting his back while serving on ADT in June 
1993 and that the aforementioned DA Form 2173 of July 1993 
revealed that the injury would only result in temporary 
disability.  This document also reveals that the veteran 
received medical treatment at the Camp Santiago Health Clinic 
at the time of the injury and that he was then released back 
to his unit "for 48 h[ou]rs of quarters and light duty."

A barely-legible VA outpatient medical record that was dated 
in July 1993, only several days after the above incident, 
reveals that the veteran had sprained his lumbosacral area a 
week earlier.  No actual diagnosis of a chronic disability 
was listed, however.

The aforementioned VA outpatient medical record of April 1995 
reveals a diagnostic impression of chronic low back pain.

According to the report of a VA June 1995 spine examination, 
the veteran reported a two to three-year history of lower 
back pain associated with numbness and tingling of his left 
leg upon standing for a long time.  He claimed that this was 
secondary to a back injury three years earlier when he lifted 
an M-50 and that the pain worsened upon bending forward or 
standing or sitting for more than one hour.  On examination, 
there were no postural abnormalities, fixed deformities or 
muscle atrophy in the lower extremities, although there was 
tenderness to palpation on the lumbar paravertebral muscles 
on the left side.  The diagnosis was listed as left lumbar 
paravertebral fibromyositis.

In addition to the above evidence, the VA document reflecting 
the veteran's August/September 1995 VA hospitalization for 
the treatment of the diagnosed PTSD and major depression 
contains a diagnosis of chronic cervical and lumbar spines 
pain syndrome.

The above diagnoses notwithstanding, the Board notes that, 
according to an August 1995 VA radiology diagnostic report, 
X-Rays of the veteran's lumbosacral spine revealed intact 
vertebral bodies and pedicles, with no evidence of fracture 
or dislocation, warranting an impression of a "normal 
study."

Finally, the Board notes that, at the RO hearing of November 
1996, the veteran recounted the above history of having hurt 
his lower back while on ADT in July 1993, made reference, 
albeit briefly, to the physical trauma suffered during the 
prison riot of July 1994, and acknowledged that he did not 
receive medical treatment for his back between July 1993 and 
July 1994.

As noted earlier, this claim is well grounded.  Therefore, 
the Board needs to determine whether the preponderance of the 
evidence favors or is against the claim, or whether it is in 
relative equipoise, in which case reasonable doubt would be 
resolved in favor of the veteran.  The Board finds that the 
evidence is not in relative equipoise but that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lower back 
disability.  The Board acknowledges that the record reveals 
that the veteran hurt his lower back in June 1993.  However, 
an actual chronic disability was never diagnosed at that time 
and the facts that the veteran did not receive further 
medical treatment until the traumatic event of July 1994 and 
that he has been considered disabled, for SSA purposes, since 
July 20, 1994, preponderates against a finding that a chronic 
disability of the lower back was incurred as a result of the 
June 1993 incident.

In view of the above, the Board concludes that, insofar as 
the preponderance of the evidence is against the appealed 
claim for service connection for a lower back disability, the 
benefit sought on appeal is not warranted, which means that 
the claim has failed and that the appeal must be denied.


ORDER

1.  Service connection for a mental disorder is denied.

2.  Service connection for a lower back disability is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

